 STEINPRINTING CO.17Stein Printing Company and Atlanta TypographicalUnion No. 48,affiliatedwith International Typo-graphical Union,AFL-CIO.Case 10-CA-9282June 8, 1973DECISION AND ORDEROn October25, 1972,Administrative Law JudgePaul E.Weil issued the attached Decision in this pro-ceeding.Thereafter,the General Counsel filed excep-tions and a supporting brief,and the Respondent filedcross-exceptions and an answering brief.'The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge 2 and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be dismissed in its entirety.MEMBERS FANNING AND JENKINS, dissenting:For reasons set forth in his Decision we agree withthe Administrative Law Judge's findings that the Re-spondent was a member of the multiemployer bar-gainingunitand that Respondent's attemptedwithdrawal from the bargaining unit was untimely.3iRespondent's requestfor oralargument ishereby deniedsince therecord,the exceptions, and the briefsadequatelypresent the issues and positions ofthe parties2 In adopting the Administrative Law Judge's findingsof fact and conclu-sions of law,we confine this decision tothe specificfacts of this case, wherethe state law would havesubjectedRespondent to criminal prosecution forexecutinga contractcontainingthe prohibitedclause,and where the clausewas clearly on its face violative of the governing state law.We also takeofficial notice of a decision of the SuperiorCourt of Fulton County, Georgia,which,in a declaratory judgment action between Respondent and ChargingParty,has, since the hearing in the instant proceeding, specificallyfound theclause in issue to be "in violation of Section54-904 Ga. Code Ann., contraryto the publicpolicyof the State andabsulutelyvoid."That holdingwould also make any disposition of this case other than dismissal an exercisein futility, for we clearly would not noworder Respondenteither toviolatea criminal statute of thestate bybecomingsignatory to theclause in issue,or toagree to a clausewhich is "absolutely void "3 In its cross-exceptionsthe Respondent strongly objected to the findingthat it was a member of the multiemployer association.It is well settled,however,that fluctuation in membership, the lackof a formal organization,and the incorporation of theresults of joint negotiationsin separate butuniform contractswill not precludea finding of a multiemployerunit.WardsCove Packing Company, Inc.,160 NLRB 232,Bill O'Grady Carpet Service,Incorporated,185 NLRB 587,Wm. T. Kirley Lumber Company,189 NLRB130Moreover, and particularlyin lightof the 20-year historyof negotiationby the association of consecutive contracts uniformly signed by the associa-tionmembers,including theRespondent, we believethe factsof this caseamply support a finding that the Respondent was bargaining on a multiem-ployer basis.Dover Tavern Owners'Associaiion,164 NLRB 933;Bagel BakersIn light of these findings, however, and in accordancewith the exception of the General Counsel, we dis-agree with the Administrative Law Judge's ultimateconclusion that the Respondent did not violate Sec-tion 8(a)(5) and (1) by refusing to sign the agreementnegotiated on its behalf by the multiemployer bar-gaining unit.In support of his dismissal of the 8(a)(5) complaint,the Administrative Law Judge reasoned that the Re-spondent was not obligated to sign the agreementbecause of a "colorable concern" that the disputedforeman's clause included in the agreement violateda Georgia state law which also made the execution ofan agreement containing such a clause a misdemean-or.4The Administrative Law Judge also concludedthat the Union's insistence on the clause was unlawfulunder Section 8(b)(1)(B). As noted above, we dis-agree.While an Employer, bargaining separately, may re-fuse to discuss during negotiations a "permissive" asopposed to a "mandatory" subject of bargaining, suchright is extinguished when the Employer voluntarilybecomes a member of a multiemployer bargainingassociation since the Employer's rights are thenmerged into those of the association which it desig-nates as itssole and exclusive bargaining representa-tive.This being the case herein, any rights that theRespondent may have had with respect to the discus-sion or inclusion of permissive subjects of bargaining,such as the foreman's clause, were merged into thoseof the association.In these circumstances, and inasmuch as the associ-ation did not see fit to refuse negotiations with respectto the foreman's clause and in fact went so far as toinclude a provision in the final contract concerningthe inclusion of foremen in the bargaining unit, it wasincumbent upon the Respondent to sign the contractnegotiated on its behalf by the multiemployer associa-tion.Associated Building Contractors of Evansville,Inc.,143 NLRB 678;Fairmont Foods Company,196NLRB 849. The fact that the final contract containsa provision distasteful to the Respondent does notalter this duty.General SheetMetal Company, 144NLRB 773. In view of the foregoing, we would furtherfind that the subsequent strike in support of theUnion's demands with respect to the signing of thecontract was an unfair labor practice strike.As for the Respondent's contention that its failureto sign the agreement was excused by its convictionCouncil,174 NLRB 622,enfd.inpart434 F.2d 884(C.A 2, 1970).4As noted in In 2, althoughthe majorityagrees with the AdministrativeLaw Judge's conclusionthatRespondent did not violatethe Act byrefusingto sign the agreement so long as it contained the foreman's clause, it confinesthe decision to the specificfacts of thecase and relies on the subsequentruling of the Georgia state court.Thusthe majority apparently would notfind mere "colorableconcern" with the legalityof the clause sufficient justifi-cation for a refusal to executethe collective-bargaining agreement.204 NLRB No. 2 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat the foreman's clause violated Georgia state law,we note that the contract which the Respondent re-fused to sign contained a severability clause and that,in any event, there has been no final adjudication bythe Georgia state courts with respect to the legality ofthe foreman's clause. To allow a party under thesecircumstances to refuse to sign an agreement negotiat-ed on its behalf by a multiemployer association be-cause of a "colorable concern" with the legality of aparticular contractual clause would, in our opinion,endanger the stability in labor relations which the Actwas meant to foster. Moreover, we note that the onlydecision with respect to the legality of a foreman'sclause under Georgia state law is a lower court deci-sion not binding on other Georgia courts and subjectto being overturned on appeal, thus leaving the stabil-ity of labor relations to the vagaries of the local lowercourts. Furthermore, the decision of the lower courtis itself equivocal as evidenced by the fact that thecourt declined to rule that the foreman's clause wouldviolateGeorgia law should an arbitrator determinethat the parties intended the word "shall" as used inthe foreman's clause in issue in this case in the permis-sive senseas "may." The state court in fact expresslyreserved the right to review its position should thearbitrator so interpret the clause..SteinPrinting Co. v.A TU No. 48, et al.(Cases B-66457 and B-67125).We also disagree with the Administrative LawJudge's conclusion that the Union by "insisting" onthe foreman's clause violated Section 8(b)(1)(B) of theAct. Inasmuch as the record is devoid of any evidenceindicating that the Union during negotiations insistedon the foreman's clause to the point of impasse andsince the association voluntarily entered into discus-sions culminating in the inclusion of the provision inthe final contract, there is no basis for an 8(b)(1)(B)finding.In these circumstances the Union was wellwithin its rights in demanding that the Respondentsign the agreement.H. J. Heinz Co. v. N. L. R. R, ,311U.S. 514 (1941).DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On November4, 1971, Atlanta Typographical Union No.48, affiliatedwith InternationalTypographical Union, AFL-CIO, here-inafter calledthe Union,filed a chargewith theRegionalDirectorfor Region10 of the National LaborRelationsBoard,hereinaftercalledthe Board,alleging that SteinPrinting Company, hereinaftercalledRespondent, violatedSection 8(a)(1) and(5) of the National Labor Relations Act,hereinaftercalled theAct, by refusingto execute a collec-tive-bargaining agreementnegotiated for Respondent by anassociationto whichitbelongs, thereby causingan unfairpracticestrike. On May 10, 1972, the RegionalDirector forRegion10 on behalf of the General Counsel issued a com-plaint alleging that Respondent violated Section 8(a)(5) and(1) of the Act by failing and refusing to execute and bebound by a collective-bargaining agreement negotiated bythe PrintingIndustry of Atlanta,Inc., a trade association,thereby causing and prolonging an unfair labor practicestrike by members of the Union. By its duly filed answerRespondent admitted various facts,made various state-ments, but denied that it was bound to sign the agreementnegotiated by the employers association, wherefore it wasnot in violationof the Act.On the issues thus joined, the matter-came on for hearingbefore me at Atlanta, Georgia, on August 1 and 2, 1972. Allparties were represented by counsel and had an opportunityto call and examine witnesses,introduce relevant and mate-rial evidence,to argue on the record,and to file briefs. Oralargument was waived by all parties.Briefs have been re-ceived from the Charging Party, the General Counsel and.theRespondent.On the entire record in this matter and incontemplation of the briefs,Imake thefollowing:FINDINGS OF FACTIJURISDICTIONRespondent is a partnership doing business in Atlanta,Georgia,as a commercial printing establishment.Respon-dent annually sells and ships its products valued in excessof $50,000 directly to customers located in States other thanthe State of Georgia. Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHEALLEGED UNFAIRLABOR PRACTICESA. BackgroundFor at least 20 years, Respondent has been a member ofthe Printing Industry, of Atlanta, hereinafter called PIA, atrade association of printers in the city of Atlanta, and ofa subdivision thereof called the Union Employers Section,hereinafter called UES, comprised of the employer-mem-bers of the PIA any of whose employees are covered by acollective-bargaining agreement with a labor organization.For all that time,Respondent has annually signed a con-tract negotiatedby a committee of members of PIA.Since 1952 Respondent has been a party to successivecollective-bargaining agreements negotiated by PIA com-mittees with the Union for its composing room operations.The unit in which the Union has been recognizedis in issueherein, Respondent contending that it is a single employerunit embracing all of its composing room employees and theGeneral Counsel and the Union contending that it is amultiemployer unit embracing the composing room em- STEIN PRINTING CO.ployees of all membersof PIA.'A contract between Re-spondent and the Union,effective August 16, 1969,throughAugust 15, 1971, contained a provision that "the operation,authority,and control of each composing room shall bevested exclusively in the office through its representative,the foreman,who shall be a member of the Union."In May1971 a dispute arose between Respondent and the Unionwith regard to the above-quoted section,and on June 21,1971, the Union went on strike in support of its demand thatRespondent comply with its terms.The strike ended on July19, as a result of an order of a United States district courtrequiring the parties to submit the issues to arbitration andthe Union to cease striking.On June 2,the Union sent to PIA a notice to open thecontract for negotiation.This was followed with an identicalnotice sent to Respondent on June 8.On June 14 a commit-tee of the association which included Joe Segal,a partner inRespondent,met with the Union for purposes of negotiatinga new agreement.The association committee gave theUnion a list of 17 employers,including Stein,for whom theywould be negotiating.On June 21 Joe Segal told his fellow committee membersthat Respondent would not sign any contract which con-tained the "Foreman'sClause" and on July 15,during anegotiation session, Segal stated that Respondent would notagree to a renewal of the foreman's clause in the new con-tract.Subsequently the managing partner of Stein in a letterto the chairman of the PIA bargaining committee,and oneto Jack Hollingsworth,the chairman of the Union's bar-gaining committee,stated that the foreman's clause wasillegal in Respondent's opinion and that "The Stein PrintingCompany hereby withdraws any authority of the UnionEmployers Section of the Printing Industry of Atlanta, Inc.,to negotiate a contract containing such a Union Foreman'sClause."The response of UES was a letter by the committee chair-man, Hugh Imman, stating that the UES,through its negoti-ation committee,notifies theUnion"that itsmembersdisclaim any responsibility or legal liability for the incorpo-ration or insertion of any illegal provisions in the agreementunder negotiation withATU No.48." In spite of its dis-claimer, however,the UES continued negotiating with theUnion and in August reached agreement with the Union ona new contract which contained the foreman clause in thesame terminology as the preceding contract.AlthoughRespondent's representatives continued to meet at the nego-tiation sessions with the Union they announced that theywould not accept the contract agreed to by the employernegotiating committee.When the contracts were ultimatelyprinted and distributed the Respondent refused to sign acopy of the contract and accordingly the Union sought andobtained from its International authorization to strike Re-spondent in protest of its failure to sign the agreement, Priorto that time Respondent notified the Union that it wasprepared to sign the agreement in every respect except withregard to the foreman's clause and suggested that the clausebe excised for the purposes of agreement with the Respon-iThe complaint is ambiguousin its unit allegation,stating"all employeesofeachmember of PIA including Respondent...... The General Counselin his brief contends that the appropriateunit is amultiemployer unit.19dent. This the Union declined to do. On October 18, thestrike commenced, protesting Respondent's refusal to signthe contract without striking therefrom the foreman'sclause.B.The IssuesThe General Counsel contends that Repondent, as amember of a multiemployer bargaining unit, was bound toaccept and sign the agreement negotiated on its behalf bythe association. Having failed to do so Respondent is guiltyof refusing to bargain with the Union. Further GeneralCounsel contends that the strike that ensued fromRespondent's refusal to sign the contract and to agree to bebound thereby is an unfair labor practice strike.Respondent contends that it was at no time a member ofa multiemployer bargaining unit, but rather that its employ-ees constituted a single-employer unit. Respondent con-tends that the Union has at no relevant time represented amajority of the employees in the single-employer unit of itsemployees. Respondent further contends that even were itfound to be a member of a multiemployer bargaining unititswithdrawal of its authorization to the association to bar-gain on its behalf with regard to the foreman's clause wastimely because it took place at a time when the Union wascommitting an unfair labor practice against Respondent,thereby vitiating Respondent's duty to bargain. Respondentalso contends that the foreman's clause is a permissive rath-er than a mandatory bargaining subject and, reasoning fromthe decision of the United States Supreme Court inAlliedChemical and Alkali Workers, Local 1 v. Pittsburgh PlateGlass Co.,404 U.S. 157 (1971), the Board has no authorityto base a violation of Section 8(a)(5) on Respondent's fail-ure to bargain in good faith with regard thereto. Respon-dent additionally argues that it affected a valid withdrawalfrom multiemployer bargaining because its withdrawal waslimited to a permissive subject and affected before agree-ment on all open items was reached.Next the Respondent argues that the proposed Foreman'sClause is prohibited by the laws of the State of Georgia, andthat accordingly it had not only a right but a duty o refuseto enter into a contract containing such a clause, and furtherthat the clause is unlawful under Sections 8(b)(1)(A) and (B)and 8(a)(1) with the same results. Finally Respondent con-tends that the October 18 strike was unlawful since its pur-pose was to compel Respondent to execute an unlawfulagreement.Respondent argues, in the alternative to all the argumentsset forth above, that assuming that it was bound to negotiatethrough the association and common negotiations havingcommenced, unusual circumstances such as were men-tioned by the Board inRetail Associates 2vitiated its dutyto bargain further.C. Discussion and ConclusionsThe MultiemployerBargaining UnitSince at least1952, the members of UES havenegotiated2Retail Associates, Inc,120 NLRB 388 (1958) 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDtogether with each of the Unions representing employees ofany of the employers in that section. Each such negotiationended in agreement on a contract which, at least with re-spect to the Union herein, was signed by all the individualemployer-membersof the UES and by the Union. All of theagreements so signed resulting from each negotiation wereidentical and, until 1971, each employer involved in thenegotiation signed an agreement.Before the commencement of each negotiation UES,through the PIA staff representatives, contacted each em-ployer-member to ascertain whether it would be involved inthe forthcoming contract negotiation. In 1971, 17 employersagreed that they would be involved in the negotiation anda listwas prepared of the 17 firms and was submitted to theUnion at the first negotiation session.Also prior to the commencement of negotiations the em-ployer-members of UES who were involved in the forth-coming negotiations would elect representatives of theirfirms to comprise the negotiating team, which, together withstaff representatives of PIA, would conduct the actual nego-tiations.Prior to February 16, 1972, UES operated under bylawswhich contained no specific provisions with regard to themachinery for negotiating but provides that the object of theassociationshall be to promote unity of effort toward ob-taining sound labor relations between the members of UESand the various Unions with which they are associated andprovides for the appointment of all committees by the presi-dent with the exception of the negotiating committee whichshall be electedby themembership at its annual meeting.No provision was made in the bylaws for a signed authoriza-tion by employer-members of UES to the Association tobind the individual employers by the association collectivebargaining.The last contract preceding the 1971 negotiations de-scribed the "employer" as the signatory employer and theunit as all employees covered by the agreement, which is tosay the employees of the composing room of the respectiveemployer. There is no evidence that until 1971 any employerwho had been a member of UES negotiated separately withthe Union either for an entire contract or for separate provi-sions.In the only example of separate negotiations broughtout at the hearing another employer-member sought relieffrom a cause that he deemed uneconomical and attemptedto negotiate with the Union to change the clause. Ultimatelyhe signed the contract as it existed.At theconclusion of negotiations the union representa-tives submit the contract to the membership for ratification,and the association committee submits the contract to theemployers who had agreed to negotiate through the com-mittee for a ratification vote among them. There is no evi-dence whether ratification must be or has been unanimousor whether a simple majority carries. In any event, until1971, all employers have signed the contract that ensuedfrom the group negotiations.The General Counsel contends that the above factorsreveal that the UES negotiates on behalf of all of its mem-bers with the Union in a multiemployer unit. Respondenton the other hand contends that the same factors reveal thatRespondent bargains as a single employer with the associa-tion committee as its spokesman.In support of its conten-tion Respondent points out that the unit spelled out in thecontractis a singleemployer unit, that no specific authoriza-tion has ever been given to the association to bargain forRespondent or any other employer prior to the 1971 negoti-ations, that the association signs no contract, that there wasno provision in the bylaws of the association for bargainingin a multiemployer unit and indeed prior to the last preced-ing negotiation the employer members had specifically re-jected a proposal that they sign authorizations binding themto accept the agreed upon unit, and finally that the fluctua-tion in the bargaining group was such that it negates anyinferencethat the employer members considered them-selvesbound by the association's negotiations.In the Supplemental Decision in theWeyerhauesercase3the Board spelled out the test for a multiemployer unit as"whether the members of the group have indicated from theoutset unequivocal intention to be bound in collective bar-gainingby group rather than individual action and whetherthe union representing the employers has been notified ofthe formation of the group and the delegation of bargainingauthority of it, and has assented and entered upon negotia-tions with the group's representative." In 'the same case inits originaldecision at 155 NLRB 921, the Board found thatthe exclusion of certain issues or the exclusion of certainplants owned by some of the employers involved in themultiemployerbargainingdid not affect the existence of themultiemployer unit. InCounsel of Bagel and Bialy Bakeries,175 NLRB 902, the Board found it immaterial that employ-ers did not sign formal authorizations or that individualemployers reserved a right to determine whether they wouldsign the negotiated contracts. In spite of these factors theBoard found a multiemployer association therein.Generally speaking the Board requires a controlling his-tory of collective bargaining on a multiemployer basis or anunequivocal agreement of the parties to bind themselves toa courseof group bargaining in the future, to establish amultiemployer unit .4 I find that the evidence that a commit-tee of the association's membership negotiated at least fiveconsecutive contracts with the Union, which were uniform-ly signed by all of the employers for whom they were negoti-ating, sufficiently establishes an inference that the employ-ers agreed to be bound by such joint action and that theUnion concurred in suchagreement .5I reject Respondent's argument that the fluctuation in thenumber of employers in the group reveals the absence of amultiemployer unit. While the record reveals that the num-ber of employers for whom the committee bargained oneach succeeding contract negotiation varied considerably,there is noevidence that this number comprised less thanall of the employer members of UES who had employeeswithin the jurisdiction of the Union or that any employermember of UES at any time negotiated with the Unionother than through the joint bargaining committee.IWeyerhaueser Company,166 NLRB 299.4 ElectricTheater,156 NLRB 1351.sDover TavernOwners'Association, 164 NLRB 1933,Bagel Bakers Councilof Greater N.Y.174 NLRB 622 STEINPRINTING CO.The Attempted Withdrawal of Bargaining AuthorityThe negotiations started on June 14, Joseph Segal waspresent representing Respondent with the other members ofthe committee. At the first meeting the committee gave a listof 17 employers to the union representatives stating thatthese were the employers for whom the committee was neg-otiating.No specific discussion of issues took place at thismeeting.At subsequent meetings which were held approxi-mately once a week, Segal informed his fellow negotiatorsthat Respondent was not prepared to sign a contract con-taining the disputed foreman's clause, however, it was notuntil July 15 that Segal told the union scale committee thatin view of the problems Stein had been having with theforeman's clause Stein concluded that the clause is illegalunder the Georgia right-to-work law and that its enforce-ment is inviolation of the National Labor Relations Actand Stein would not sign a contract that included theForeman's Clause in it .6On July 21 Respondent wrote a letter to the chairman ofthe union negotiating committee stating that it would notagree to any renewal of its contract with the Union whichincluded the foreman's clause and stating that Respondent"hereby withdraws any authority of the union employerssection of the Printing Industry of Atlanta to negotiate acontract containing such a union foreman's clause." Theletter further states "if the union employers section of PIAshould attempt to bind the Stein Printing Company to sucha clause, we will have no alternative but to file suit or takeother legal action against the Union and the members of theUnion Employers Section of Printing Industry of Atlanta tosettle this issue."The General Counsel contends that under the rule inRetail Associates Inc., supra,397, Respondent's attempt towithdraw from a multiemployer bargaining unit was in vio-lation of Section 8(a)(5) and (1) of the Act. In that case theBoard stated:We would . . . refuse to permit the withdrawal of anemployer ora union froma duly establishedmultiem-ployer bargaining unit except upon adequate writtennotice given prior to the date set by the contract formodification or the agreed upon date to begin the mul-tiemployer negotiations.Where actual bargaining neg-otiations based on the existing multiemployer unit havebegun we would not permit, except on mutual consent,an abandonment of the unit upon which each side hascommitted itself to the other, absent unusual circum-stances.Respondent contends that the instant case displays "spe-cial circumstances" sufficient to bring it within the caveatin the above-quoted passage fromRetail Associates..Before we reach this issue consideration must be given toother language of the Board in the same case. The Board inits discussion of the rule as applied in that case stated:while mutual consent of the Union and employers in-volved is a basic ingredient supporting the appropriate-ness of multiemployerbargainingunit, the stabilityrequirement of the Act dictates that reasonable con-6 The union employees of Stein were on strike from June 21 to July 19,1971, until enjoined by a United States district court21trols limitthe parties as the time and manner that with-drawal would be permitted from an established mul-tiemployer unit. Thus the Board has repeatedly heldover the years that the intention by a party to withdrawmust be unequivocal, and exercised at an approprirtetime. (Notes) The decision to withdraw must conte n-plate a sincere abandonment, with relativepermanen-cy, of the multiemployer unit and the embracement ofa different course of bargaining on an individual em-ployer basis.The instantcase is, I believe, ruled by that language whichhas never been overruled by the Board. Here the employernever embraced a course of bargaining on an individualemployer basis. On the contrary, the whole thrust ofRespondent's communication both with the association andwith the Union was that it was withdrawing only that partof its authorization to the association that related to theforeman's clause. Respondent then and now is prepared tosign a contract negotiated by the Association without theforeman's clause and has taken no move inconsistent withits statusas a member of a multiemployer unit.Respondent in its brief argued that theRetail Associatesformula is inapplicable because the withdrawal was limited,citingSheet Metal Workers'containing the language "whatthe employer did was to issue a blank check to the negotia-tors. He whosignsa blank check must be prepared to honorit," and argues that by notifying both the association andthe Union prior to their reaching agreement that it wouldnot agree to one specific permissive subject, it "effectivelystopped payment and cannot be required to honor thecheck."The General Counsel does not appear to contend that thedisputedclause isa mandatory subject of collective-bar-gaining but agrees that it is a permissive subject of bargain-ing concerning which the employer and the Unionmaybargain by mutual consent but need not bargain if eitherparty declines to do so. The General Counsel however ar-gues that Respondent, as a member of a multiemployer unit,is essentially not a party to the negotiations and that Re-spondents' rights are merged into those exercised by themultiemployer unit, the negotiating entity in this case, atleast during the period after the commencement of bargain-ing until the completion of the contract that ensues there-from or an impasse is reached. Accordingly, while theassociation as a spokesman for the multiemployer unitmight have declined at any time during the negotiations tobargain further with regard to the foreman's clause, it didnot do so but rather agreed with the Union for the continu-ance of that provision and ultimately negotiated on behalfof its members a contract that included the provision. Iagree.To all intents and purposes the employer in the nego-tiation is the multiemployer unit and thus the requisiteagreementto bargain on a disputed clause was present andconsummated in the form of a contractual provision.Respondent contends that under the Board's decision inIndustrial Engineering Co., Inc.,173 NLRB 77, it had a rightto refuse to execute the association agreement because itspast conduct had been such as to put the Union on notice'Sheet Metal Workers'International Association,Local Union No 270 (Gen-era! Sheet Metal Co),144 NLRB 773 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it would never agree to the disputed provision. Thatcase must be distinguished from the instant case on its facts.There the Respondent was not a member of the associationbut had specifically agreed to sign whatever contract anemployer association in the same geographical area as thatin which Respondent worked entered into.Respondent inthat case had never agreed to a subcontracting clause; theassociation contracts to which Respondent had agreed inthe past had not contained a subcontracting clause andRespondent was under no notice that for the first time theassociation was negotiating a subcontractors clause. Ac-cordingly when the Respondent was faced with the contractcontaining a subcontractors clause Respondent declined tosign it.The Trial Examiner found that there was no meetingof the minds between the Union and the Respondent in thatcase on the subcontracting issue at the time the interimagreement was signed and found a lack of good faith on thepart of the Union in attempting to use the interim agree-ment as a means of obtaining the one provision which theUnion knew the Respondent had steadfastly refused togrant in collective-bargaining in the past.Under the unusualfacts of that case,accordingly,the Trial Examiner,with theapproval of the Board,concluded that the Respondenttherein was not guilty of an unfair labor practice.The in-stant case must be distinguished both on the basis of the factthat Respondent here was a member of the multiemployerassociation and on the fact that Respondent here knew fullwell at all times that the foreman's clause was in the contractand that the Union contemplated continuing it in the con-tract.That the Union had never struck Respondent in thepast in enforcement of the contract is not dispositive noreven supportive of Respondent's position.Respondent additionally contends that the foreman'sclause violates Section 8(b)(1)(B) of the Act as well as Geor-gia Code Chapter 54, Section 902, 904,and 905,a so-called"right-to-work"statute,and that this factor together withthe fact that the Union did not act to enforce the clause inthe prior contract until after negotiations commenced con-stitute such unusual circumstances as to give the Respon-dent a right to withdraw during the pendency ofnegotiations.InPortlandStereotypers'and Electrotypers'Union No. 48(Journal PublishingCo.),137 NLRB782, the Board foundthat by insisting upon and striking for a foreman's clausesimilar to that contained herein,the Union violated Section8(b)(1)(B) of the Act, because the clause limited the freedomof an employer to choose its representatives for collectivebargaining and that the Union violated Section 8(L)(3) ofthe Act byinsisting upon and striking for the foreman'sclause.The General Counsel argues that under the decisionof the United States SupremeCourt inN.L.R.B.v.NewsSyndicateCompany, Inc.,365U.S.695(1961), that theforeman's clause was not violative of the Act. However theSupreme Court in that decision dealt with the foreman'sclause only as to its effect under Section 8(b)(2) under thethen currentBrown-OldsandMountain Pacificdoctrines ofthe Board,which have since become inoperative,and thatdecision is not dispositive of the legality of the clause under8(b)(I)(B).88General Counsel's reliance on the Board's decisionin John J CorbettWith regard Respondent's contention that the foreman'sclause is violative of the Georgia statutes, the relevant provi-sions are as follows:54-902.Membership in labor organization as conditionof employment.No individual shall be required as acondition of employment, or of continuance of em-ployment, to be or remain a member of an affiliate ofa labor organization, or to resign from or to refrainfrom membership in or affiliation with a labor organi-zation (Acts 1947, pp. 616, 618).54-904.Contractors requiring membership in, or pay-ments to,labor organizations as contrary to public policy.Any provision in a contract between an employer anda labor organization which requires as a condition ofemployment, or of continuance of employment, thatany individual be or remain a member or an affiliateof a labor organization, or that any individual pay anyfee, assessment,or other sum of money whatsoever, toa labor organization, is hereby declared to be contraryto the public policy of this State, and any such provi-sion in any such contract heretofore or hereafter madeshall be absolutely void. (Acts 1947, pp. 616, 618).54-905.Unlawfulness of contracts requiring member-ship in, or payments .to, labor organizations as condi-tion of employment. It shall be unlawful for anyemployer to contract with any labor organization, andfor any labor organization to contract with any em-ployer,so asto make it a condition of employment ofany individual, or of continuance of such employment,that such individual be or remain a member of a labororganization, or that such individual pay any fee, as-sessment, or other sum of money whatsoever, to a labororganization. (Acts 1947, pp. 616, 618).Under Georgia law (Georgia Code Annotated Section54-9922) any person who violates Section 54-905, shall beguilty of a misdemeanor.The General Counsel argues:that if the state court does not invalidate the clause, theRespondent's objections based on the Georgia law aregroundless. If the state court should hold the clauseviolates the state right-to-work law and thus sustainsthe Respondent's objections, nevertheless it appearsclear that, even though possibly illegal under state law,the clause does not permeate the entire contract in viewof the savingsclause so asto justify a refusal toexecutethe agreed-upon contract. Thus, while Respondentmight sue after it has executed the contract to have theclause declared unlawful underexistingstate law, itcould not refuse to execute the agreement reached bythe association and the Union without violating Sec-tion 8(a)(5) of the Act.What the General Counsel appears to contend is thatPress, Inc,163 NLRB 155, enfd 401 F 2d 673 (C A. 2, 1968),ismisplacedThe issue decided therein was whether the foreman's clause was illegal as aclosed-shop contract, not, as here, whether it inhibits the employer in theselection of its representatives for collective bargaining STEIN PRINTING CO.Respondent must be required to sign the contract,includingthe disputedclause, and then again move the state court todeclare it unlawful to test its legal position. This procedure,however, would require that Respondent do that which Re-spondent contends it is expressly prohibited by Section 54-905 from doing, that is to say, signing the contract.The foreman'sclause requiresthat the foreman be aunion memberand it is clear from the attempted invocationof the foreman's clause by the Union that the Union therebycontends that the clause requires either that the foremanmaintainhis membership or that he be relieved of his posi-tion asforeman. This appears to be directly violative ofSection 54-902 and theenteringinto of anagreement con-taining such a clause would appear to be directly violativeof Section 54-905 of the Georgia statutes as Respondentargues.Additionallyas theBoard pointed out inPortlandStereotypers, supra,by insisting upon and striking for theforeman's clause the Union would violateSection 8(b)(1)(B)of the Act.Considering the factual situation before us, I find that theUnion's strike against SteinPrinting Company has as itsobjective the requirement that Stein accept theforeman'sclause.Stein has at all times offered tosign the multiem-ployer contract intact with the exception of the disputedclause and the Union has refused to accept this limitation.Stein hasbeen unsuccessfulin its attempt to ascertainwhether in fact the clause violates Georgia law; it filed a suitwith the state courtseeking adeclaratory judgment to thateffect, but this action was removed to the United StatesDistrict Court for the Northern District of Georgia beforeany determination of the issue was filed, and the UnitedStates district court enjoined the strike, ordered the partiestoarbitrate the then existingissuesconcerning theforeman's clause in the preceding contract and made nofinding with regard to the legality,in futuro,of Respondententering into the contract containing the disputedclause. Itappears, therefore, that Respondent's attempt to seek adeclaratory judgment was rendered ineffectual and there isno evidence that Respondent has triedagain.'I find noauthorities supporting General Counsel's position with re-gard any duty upon Respondent to sign the contract, eventhough the disputed clause may render such action unlaw-ful.InThe Fort Industry Company,77 NLRB 1287, Trial Ex-aminer Lindner stated, with the approval of the Board, "itisnot incapatible with good faith in bargaining to refuseagreement. . . to a contract providing for a closed shopwhich the Respondent felt might have brought it into con-9 Stein Printing Co v AtlantaTypographicalUnion No. 48,329 F. Supp754 (D.C.Ga, 1971).23flictwith the state legal authorities." More recently in aseries ofcases before the Board employers have argued thatthey had no duty to bargain concerning a mandatory hiringhall provision because they believed that the hiring hallprovision ran afoul of the right-to-work laws of the Statesin which theissuesarose. The Board uniformallyin thesecasesconstrued the hiring hall provision as embodying norequirementofunionmembership and found theemployer's conduct violative of the Act without inquiringinto thebona fidesof the employer in so contending.1° Ittherefore appears that the rule laid down in theFort Indus-triescase must be amended at least by the addition of theconcept that the concern of the employer that the disputedprovision conflicts with state law must be at least colorable.In the instant case I find this to be so. Indeed I find that thedisputed clause not only gives rise to a colorable concern inthe mind of Respondent that it would violate state law byaccepting the provision, but that the Union's insistance onthe clause is unlawful under Section 8(b)(1)(B) of the stat-ute. Accordingly I find that Respondent herein had no dutyto accept the disputed clause.The General Counsel argues that inasmuch as the clauseis severable, and no one seriously disputes that fact, Re-spondent must be required to sign a contract negotiated bythe association. Respondent does not appear to seriouslycontest this position and indeed had at all times offered tosign a contract without the disputed clause. Since this ap-pears to be all that the Union has a right to expect ofRespondent, Respondent does not commit an unfair laborpractice of refusing to bargain or failing to bargain in goodfaith. I 1Accordingly, I shall recommend that the complaintbe dismissed.The General Counsel contends that the strike which com-menced on October 18 was an unfair labor practice strike.This contention is, of course, predicated on a finding thatthe Respondent was guilty of a refusal to bargainin failingand refusing to sign the contract with the disputedclause.Since I found that this Respondent did not violate the Actthereby, it follows that the strike is not an unfair laborpractice strike.I find in accordance with the discussions and conclusionsreached above that no unfair labor practice has been shownto have been committed by Respondent. Accordingly I rec-ommend that the complaint be dismissed in its entirety.`10Tom Joyce Floors, Inc,149 NLRB 896,Houston Chapter, AssociatedGeneral Contractors of America,143 NLRB 40911CfIntercity Petroleum Marketers, Inc, d/b/a/ Red Triangle Oil Compa-ny,173 NLRB 142012 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions, and recommended Order hereinshall, asprovidedin Sec. 102.48of theRules and Regulations,be adopted by the Boardand become itsfindings, conclusions, and order, and all objections thereto shallbe deemedwaivedfor all purposes